Citation Nr: 0803141	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-23 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968. 

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in New Orleans, Louisiana, that denied the benefits 
sought on appeal.  

The Board makes note that in his May 2003 claim, the veteran 
originally sought service connection for a skin condition, 
PTSD, a back condition, and anxiety/nightmares.  In a May 
2005 rating decision the RO granted service connection for 
PTSD and combined the anxiety/nightmares within this 
disability, pursuant to the September 2004 VA examiner's 
findings.  The May 2005 rating decision also granted service 
connection for the skin condition.  As such, the only issues 
presently on appeal are the claim for service connection for 
a back condition, and an initial increased rating claim for 
PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a back condition.  
It is mandatory that the veteran be provided with VCAA notice 
informing him of the elements required to establish a service 
connection claim, namely, (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  VCAA notice was sent to the veteran in 
June 2003, but this notice fails to apprise him of these 
three elements.  The RO should also provide the veteran VCAA 
notice as to his initial increased rating claim for PTSD.

In addition, during the pendency of this appeal the Court 
issued Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
requires that notice be provided concerning the evaluation or 
the effective date that could be assigned should the 
veteran's claims be granted, Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Complaint notice is required in this regard 
as well.  

A remand is also required to afford the veteran a VA 
examination to determine the nature and etiology of his back 
condition.  In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005). Such an examination or opinion 
is necessary to make a decision on a claim if all of the lay 
and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.  

Here, the veteran received a diagnosis of degenerative disc 
disease in May 2003 through his Agent Orange Registry 
examination.  The record also supports that the veteran's 
back injury was incurred in service.  The veteran contends he 
injured his back in service in June 1967, and subsequently 
re-injured it in Vietnam.  He states that in Vietnam his unit 
was assigned the duty of moving and transporting American 
soldiers who had been killed, and that he did so in combat.  

For injuries alleged to have been incurred in combat, the 
provisions of  
38 U.S.C.A. § 1154(b) provide a relaxed evidentiary standard 
of proof to determine service connection.  Collette v. Brown, 
82 F.3d 389 (1996).  When an injury or disease is alleged to 
have been incurred or aggravated in combat, such incurrence 
or aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  Pertinent case law, however, provides 
that 38 U.S.C.A. § 1154(b) does not create a presumption of 
service connection for a combat veteran's alleged disability, 
as the veteran is still required to meet his evidentiary 
burden as to service connection such as whether there is a 
current disability or whether there is a nexus to service 
which both require competent medical evidence. See Collette 
v. Brown, 82 F.3d 389, 392 (1996).

As stated, there is strong support for the in-service 
incurrence of the veteran's back condition.  The veteran has 
already been service-connected for PTSD based on his having 
to retrieve corpses and body parts from the field.  A small 
portion of the veteran's personnel file is contained within 
the claims file and the records reflect that the veteran 
served as a "memorial activities specialist" in Vietnam.  
Additionally, the veteran's service medical records 
corroborate that in June 1967 he sought treatment for chronic 
low back pain.  However, as the veteran's DD214 Form does not 
indicate combat, the remainder of the veteran's personnel 
file should be obtained to confirm his allegations.  
Additionally, a VA examination is necessary to determine 
whether a nexus can be found between the veteran's current 
condition and combat and/or the June 1967 treatment record.

With regard to the veteran's PTSD claim, in August 2005 the 
veteran submitted a statement requesting a "re-evaluation" 
of his service-connected PTSD.  The Board construes this as a 
timely notice of disagreement with the May 2005 rating 
decision granting the veteran service connection and 
assigning him a 30 percent rating.  The RO did not then 
provide the veteran with a statement of the case (SOC) 
concerning this issue.  Where an SOC has not been provided 
following the timely filing of a notice of disagreement, a 
remand, not a referral to the RO, is required by the Board. 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. §5103(a) and 38 
C.F.R. § 3.159(b), that includes but is 
not limited to, an explanation as to what 
information or evidence is needed to 
substantiate a service connection claim.  
The notice should also apprise the 
veteran of what evidence is needed to 
establish his initial increased rating 
claim for PTSD.  Also provide the veteran 
with proper notice of the information or 
evidence needed to establish a disability 
rating and/or effective date for the 
claims on appeal pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Ensure that VA has complied with its 
duty to assist the veteran under 
38 C.F.R. § 3.159(c)(2) by requesting all 
personnel records from the National 
Personnel Records Center.  Associate all 
such records with the veteran's claim 
folder.  If no records can be obtained 
after an exhaustive search, VA's efforts 
and any resolution determined must be 
fully documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2007) must be complied with.

3.  Afford the veteran a VA examination 
to ascertain the nature and etiology of 
his back condition.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's currently diagnosed 
back condition had its onset during 
service or is in any other way causally 
related to his active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

4.  The RO should issue an SOC with 
respect to the issue of entitlement to an 
initial increased rating for PTSD. The 
veteran should be advised of the time 
period in which a substantive appeal must 
be filed in order to obtain appellate 
review of that issue. The claims file 
should be returned to the Board for 
further appellate consideration only if 
the veteran files a timely substantive 
appeal.

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



